Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Wingate (Reg. No. 38662) on 10/19/2021.

The application has been amended as follows: 
In claim 1, line 24, change “by a user of said plurality of users” to --by a user of said other users--.
In claim 1, line 25, change “provided to the user” to --provided to the user of said other users--.
In claim 13, lines 22-23, change “by a user of said plurality of users” to --by a user of said other users--.
In claim 13, line 23, change “provided to the user” to --provided to the user of said other users--.

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, the closest prior art fails to teach the features of claim 1: “the feedback including at least one of anonymously shared and non-anonymously shared outcomes of actions taken by a user of said other users in response to the course of action or assessment provided to the user of said other users, the non-anonymously shared outcomes complying with at least one of data privacy laws and data privacy rules,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Cheim et al. (US 20140025211 A1; cited previously) teaches an off-line data source including outcome data associated with the maintenance, testing, and operating performance for a plurality of electrical equipment assets. The outcome data are not necessarily provided as a result of the actions taken in response to the course of action or assessment for the respective users. Bhowmick et al. (“PRIVATE-IYE: A Framework for Privacy Preserving Data Integration”; Proceedings of the 22nd International Conference on Data Engineering Workshops, 2006; cited previously) teaches privacy preserving for data integration. However, there is no teaching or suggestion to share outcomes of actions taken in response to the course of action or assessment provide to the other users anonymously and/or non-anonymously as claimed.

Regarding claims 13-20, the closest prior art fails to teach the features of claim 13: “the feedback including at least one of anonymously shared and non-anonymously shared outcomes of actions taken by a user of said other users in response to the course of action or assessment provided to the user of said other users, the non- anonymously shared outcomes complying with at least one of data privacy laws and data privacy rules,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857